As filed with the Securities and Exchange Commission on Registration No. 333-198155 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 State or other jurisdiction incorporation or organization Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 673 Woodland Square Loop SE Suite 320 （206）792-7575 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Charles McSwain 673 Woodland Square Loop SE Suite 320 （206）792-7575 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to Lee W. Cassidy, Esq. Anthony A. Patel, Esq. Cassidy & Associates 9454 Wilshire Boulevard Beverly Hills, California 90212 (202) 387-5400 (949) 673-4525 (fax) Approximate Date of Commencementof proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions “large accelerated filer ,” “ accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. CALCULATION OF REGISTRATION FEE Proposed Proposed Amount Maximum Maximum Amount of Title of Each Class of to be Offering Price Aggregate Registration Securities to be Registered Registered Per Unit (1) Offering Price Fee (2) Common Stock held by Selling Shareholders 1,990,000 shares $ $ $ (1)There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. (2)$128.80 previously paid by electronic transfer. EXPLANATORY NOTE This registration statement and the prospectus therein covers the registration of 1,990,000 shares of common stock offered by the holders thereof. 2 The information contained in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission and these securities may not be sold until that registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion, Dated , 2014 ACCESS US OIL & GAS, INC. 1,990,000 shares of Common Stock offered by selling shareholders at $0.10 per share This prospectus relates to the offer and sale of 1,990,000 shares of common stock (the “Shares”) of Access US Oil & Gas, Inc. (the “Company”), $0.0001 par value per share, offered by the holders thereof (the “Selling Shareholder Shares”), who are deemed to be statutory underwriters.The selling shareholders will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale. The maximum number of Shares that can be sold pursuant to the terms of this offering by the selling shareholders is (in aggregate) 1,990,000.Funds received by the selling shareholders will be immediately available to such selling shareholders for use by them. The Company will not receive any proceeds from the sale of the Selling Shareholder Shares. The offering will terminate twenty-four (24) months from the date that the registration statement relating to the Shares is declared effective, unless earlier fully subscribed or terminated by the Company. The Company intends to maintain the current status and accuracy of this prospectus and to allow selling shareholders to offer and sell the Shares for a period of up to two (2) years, unless earlier completely sold, pursuant to Rule 415 of the General Rules and Regulations of the Securities and Exchange Commission.All costs incurred in the registration of the Shares are being borne by the Company. Prior to this offering, there has been no public market for the Company’s common stock.No assurances can be given that a public market will develop following completion of this offering or that, if a market does develop, it will be sustained.The offering price for the Shares has been arbitrarily determined by the Company and does not necessarily bear any direct relationship to the assets, operations, book or other established criteria of value of the Company.The Shares will become tradable on the effective date of the registration statement of which this prospectus is a part. Neither the Company nor any selling shareholders has any current arrangements nor entered into any agreements with any underwriters, broker-dealers or selling agents for the sale of the Shares.If the Company or selling shareholders can locate and enter into any such arrangement(s), the Shares will be sold through such licensed underwriter(s), broker-dealer(s) and/or selling agent(s). Assumed Price To Public Per Common Stock Share Offered $ 0.10 per share NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Company is an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act. These securities involve a high degree of risk. See “RISK FACTORS” contained in this prospectus beginning on page 7. Access US Oil & Gas, Inc. 673 Woodland Square Loop SE Suite 320 Lacey, Washington 98503 (206) 792-7575 Prospectus dated , 2014 3 TABLE OF CONTENTS Prospectus Summary 5 Risk Factors 7 Forward-Looking Statements 14 Determination of Offering Price 14 Dividend Policy 14 Selling Shareholders Sales 14 Plan of Distribution 14 Description of Securities 15 The Business 17 The Company 19 Plan of Operation 22 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Management 25 Executive Compensation 26 Security Ownership of Certain Beneficial Owners and Management 27 Certain Relationships and Related Transactions 27 Selling Shareholders 28 Shares Eligible for Future Sales 34 Legal Matters 34 Experts 34 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 34 Financial Statements 35 4 PROSPECTUS SUMMARY This summary highlights some information from this prospectus, and it may not contain all the information important to making an investment decision. A potential investor should read the following summary together with the more detailed information regarding the Company and the common stock being sold in this offering, including “Risk Factors” and the financial statements and related notes, included elsewhere in this prospectus. The Company History Access US Oil & Gas, Inc., a Delaware corporation (the “Company”), is a mineral exploration and development corporation, whose primary business is the participation in the Upstream portion of the oil and gas industry.The Company was incorporated in the State of Delaware in April 2012, and was formerly known as Gumtree Acquisition Corporation (“Gumtree” or “Gumtree Acquisition”). In September 2012, the Company implemented a change of control by issuing shares to new shareholders, redeeming shares of existing shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors.In connection with the change of control, the Company changed its name from Gumtree Acquisition Corporation to Access US Oil & Gas, Inc. The Company is located at 673 Woodland Square Loop SE, Suite 320, Lacey, Washington 98503.The Company’s main phone number is (206) 792-7575. Business The Company was formed for the purpose of oil and gas exploration, development and production. As a participant in the upstream portion of the oil and gas industry, the Company has partnered with professional oil and gas extraction companies in proven oil formations in the United States.The Company searches for oil and gas production opportunities and strategically acquires land and mineral rights and oil and gas leasehold interests. The Company then conducts public involvement programs and oversees operations on its leases, including drilling and completion of the wells. The Company has an agreement (“Agreement”) with Comanche Exploration Company LLC (“Comanche”) in which it obtained a percentage right to a land leasehold and the right and obligation to participate in oil drilling and mineral exploitation on that and other land. The Company has made $1,192,953.00 deposit on the Agreement, and is actively raising debt financing to satisfy its additional capital obligations under the Agreement. It also plans to enter into more oil drilling and pumping agreements with Comanche as additional capital is raised. Risks and Uncertainties facing the Company The Company has a limited operating history and may experience losses in the near term.The Company needs to maintain a steady operating structure, ensuring that expenses are contained such that profits are consistently achieved.In order to expand the Company’s business, the Company would likely require additional financing.As an early-stage company, management of the Company must continually develop and refine its strategies and goals in order to execute the business plan of the Company on a broad scale and expand the business.The Company anticipates that it may need significant capital in future years to expand its operations in accordance with its current business plan. One of the biggest challenges facing the Company will be in securing adequate capital to continue to expand its business and build a larger scale and more efficient set of operations.Secondarily, an ongoing challenge remains the maintenance of an efficient operating structure and business model.The Company must keep its expenses and the costs of employees at a minimum in order to generate a profit from the revenues that it receives from its exploration and drilling projects.Third, in order to expand, the Company will need to continue implementing effective sales, marketing and distribution strategies to identify oil leases as potential investments and attract major petroleum companies for future opportunities and potential profit.The Company has devised its initial sales, marketing and advertising strategies, however, the Company will need to continue refinement of these strategies and also skillfully implement these plans in order to achieve ongoing and long-term success in its business.Fourth, the Company must continuously use the latest technology to enhance the efficiency and economy of its exploration, development and production efforts.The oil and gas industry presents significant risks for the Company, as it requires expending substantial resources to locate and obtain permits for projects that may return little or no returns. 5 Due to financial constraints and the early stage of the Company’s life, the Company has to date conducted limited advertising and marketing to reach customers.In addition, the Company has not yet located the sources of funding to develop the Company on a broader scale through acquisitions or other major partnerships.If the Company were unable to locate such financing and/or later develop strong and reliable sources of potential customers and a means to efficiently reach buyers and customers, it is unlikely that the Company could develop its operations to return revenue sufficient to further develop its business plan.Moreover, the above assumes that the Company’s services are consistently met with client satisfaction in the marketplace and exhibit steady success amongst the potential customer base, neither of which is reasonably predictable or guaranteed. Significant uncertainty exists concerning State regulations of oil and gas exploration and drilling as these regulations constantly change from year-to-year across many States.Changes in regulations (or the promulgation of new regulations or deletion of previous regulations) in States may have a substantially adverse effect on the Company and its business, including (without limitation) by increasing the costs of leasing, drilling and extracting oil and gas. The Company will likely be significantly affected by any unforeseen changes in the businesses and operations of its joint venture partners. Typically, the Company will hold a 50% interest in the joint venture and will be responsible for 50% of the costs. Therefore, any unforeseen changes in the financial wellbeing of another party to the joint venture could have adverse affects on the joint venture. Due to these and other factors, the Company’s need for additional capital, the Company’s independent auditors have issued a report raising substantial doubt of the Company’s ability to continue as a going concern. Trading Market Currently, there is no trading market for the securities of the Company.The Company intends to work with market-makers for its securities that will apply for quotation of its common stock on the OTC Bulletin Board. However, the Company does not know if any such application will be made and whether it will be successful if made, how long suchapplication will take, or, that if successful, that a market for the common stock will ever develop or continue on the OTC Bulletin Board.There can be no assurance that the Company will qualify for quotation of its securities on the OTC Bulletin Board.See “RISK FACTORS” and “DESCRIPTION OF SECURITIES”. The Offering The maximum number of Shares that can be sold pursuant to the terms of this offering is 1,990,000.The offering will terminate twenty-four (24) months from the date of this prospectus unless earlier fully subscribed or terminated by the Company. This prospectus relates to the offer and sale by certain shareholders of the Company of up to 1,990,000 Shares (the “Selling Shareholder Shares”).The selling shareholders, who are deemed to be statutory underwriters, will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale. Common stock outstanding before the offering Common stock for sale by selling shareholders Common stock outstanding after the offering Offering Price $ 0.10 per share Proceeds to the Company $ 0 (1) Based on number of shares outstanding as of the date of this prospectus. As of the date of this offering, non-affiliates of the Company currently hold 1,290,000 shares of common stock in the Company (of the 21,290,000 total outstanding shares at present).The total number of shares being registered through this prospectus exceeds the number of shares held by non-affiliates of the Company.All shares of the Company’s common stock currently held by non-affiliates are being registered pursuant to this prospectus. 6 Summary Financial Information The Company had no operations or specific business plan until the change in control.The statements of operations data for the years ended December 31, 2012 and December 31, 2013 and the balance sheet data as of December 31, 2013 are derived from the auditedfinancial statements of the Company and related notes thereto included elsewhere in this prospectus.The statement of operations data for the six months endedJune 30, 2014, and the balance sheet as ofJune 30, 2014, provided below are derived from the unaudited financial statements and related notes thereto included elsewhere in this prospectus. Sixmonths ended Year ended April 23, 2012 (inception) through June30, 2014 December 31, 2013 December 31, 2012 (unaudited) Statement of operations data Revenue $ 87,129 $ 0 $ 0 Income (Loss) from operations $ (186,938 ) $ (610,117 ) $ (341,469 ) Net income (loss) $ (188,054 ) $ (618,695 ) $ (342,000 ) AtJune 30, 2014 At December 31, 2013 At December 31, 2012 (unaudited) Balance sheet data Cash $ 16,677 $ 1,002,866 $ 1,769 Other assets $ 4,762,530 $ 4,531,984 $ 500,000 Total assets $ 4,779,207 $ 5,534,850 $ 501,769 Total liabilities $ 5,903,393 $ 6,470,982 $ 836,988 Total shareholders’ equity (deficit) $ (1,124,186 ) $ (936,132 ) $ (335,219 ) RISK FACTORS A purchase of any Shares is an investment in the Company’s common stock and involves a high degree of risk.Investors should consider carefully the following information about these risks, together with the other information contained in this prospectus, before the purchase of the Shares.If any of the following risks actually occur, the business, financial condition or results of operations of the Company would likely suffer.In this case, the market price of the common stock could decline, and investors may lose all or part of the money they paid to buy the Shares. The Company has generated limited revenues to date. The Company has generated limited revenues to date.To date, most of management’s time, and the Company’s limited resources have been spent in developing its business strategy, researching potential opportunities, contacting partners, exploring marketing contacts, estab­lishing operations and management personnel and resources, preparing its business plan and model, selecting professional advisors and consultants and seeking capital for the Company. No assurance of market acceptance. Even if the Company can successfully find oil and gas production opportunities and acquire the necessary land and mineral rights to extract the oil and gas, there can be no assurance that the Company will have any competitive advantages. The Company is a development-stage company with no operating history of its own and as such any prospective investor cannot assess the Company’s profitability or performance. Because the Company is a development-stage company with no operating history, it is impossible for an investor to assess the performance of the Company or to determine whether the Company will meet its projected business plan.The Company has limited financial results upon which an investor may judge its potential.As a company emerging from the development-stage, the Company may in the future experience under-capitalization, shortages, setbacks and many of the problems, delays and expenses encountered by any early stage business.An investor will be required to make an investment decision based solely on the Company management’s history and its projected operations in light of the risks, expenses and uncertainties that may be encountered by engaging in the Company’s industry. 7 The Company is a development stage company and has a correspondingly small financial and accounting organization. Being a public company may strain the Company's resources, divert management’s attention and affect its ability to attract and retain qualified officers and directors. The Company is a development stage company with no developed finance and accounting organization and the rigorous demands of being a public company require a structured and developed finance and accounting group. As a reporting company, the Company is already subject to the reporting requirements of the Securities Exchange Act of 1934.However, the requirements of these laws and the rules and regulations promulgated thereunder entail significant accounting, legal and financial compliance costs which may be prohibitive to the Company as it develops its business plan, services and scope. These costs have made, and will continue to make, some activities more difficult, time consuming or costly and may place significant strain on its personnel, systems and resources. The Securities Exchange Act requires, among other things, that companies maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain the requisite disclosure controls and procedures and internal control over financial reporting, significant resources and management oversight are required.As a result, management’s attention may be diverted from other business concerns, which could have a material adverse effect on the development of the Company's business, financial condition and results of operations. These rules and regulations may also make it difficult and expensive for the Company to obtain director and officer liability insurance. If the Company is unable to obtain adequate director and officer insurance, its ability to recruit and retain qualified officers and directors, especially those directors who may be deemed independent, will be significantly curtailed. The Company is a development stage company and has little experience in being a public company. The Company is an early-stage company and as such has little experience in managing a public company.Such lack of experience may result in the Company experiencing difficulty in adequately operating and growing its business.Further, the Company may be hampered by lack of experience in addressing the issues and considerations which are common to growing companies.If the Company’s operating or management abilities consistently perform below expectations, the Company’s business is unlikely to thrive. The Company’s independent auditors have issued a report raising a substantial doubt of the Company’s ability to continue as a going concern. The Company’s independent auditors have issued a comment that unless the Company is able to generate sufficient cash flows from operations and/or obtain additional financing, there is a substantial doubt as to its ability to continue as a going concern. The Company is dependent on the supply and demand of oil and gas in general. The oil and gas businesses are fundamentally commodity businesses. Therefore, the Company’s operations and earnings may be affected by changes in oil and gas. Oil and gas prices and margins in turn depend on local, regional and global events or conditions that affect supply and demand for the relevant commodity. Other factors that may impact the demand for oil and gas, and therefore the Company’s revenues, include technological improvements in energy efficiency, seasonal weather patterns, increased competitiveness of alternative energy sources and changes in technology or consumer preferences that alter fuel choices, such as toward alternative fueled vehicles. Commodity prices and margins may vary depending on a number of factors affecting supply. For example, increased supply from the development of new oil and gas supply sources and technologies to enhance recovery from existing sources tend to reduce commodity prices to the extent such supply increases are not offset by corresponding growth in demand. General economic conditions may adversely affect the oil and gas industry. The demand for oil and gas is closely related to general economic growth rates. Recessions or other periods of low or negative economic growth may adversely impact the Company’s revenues. Other factors that affect global economic conditions, such as changes in population growth rates, periods of civil unrest, government austerity programs, or currency exchange rate fluctuations, can also impact the demand for oil and gas. The Company is susceptible to weather hazards and uninsured losses. The Company has obtained insurance, which is customarily obtained for similar properties.However, certain types of losses (generally of a catastrophic nature, such as earthquakes and wars) may be uninsurable or may from time to time not be economically insurable.Should such an accident or disaster occur to or on any project, the Company could lose a portion or all of its invested capital and anticipated oil and gas income from the effected project. 8 Oil and gas exploration and drilling is speculative by nature. Exploration for oil and gas is speculative by its very nature, and involves a high risk of loss. A large number of wells are dry holes; and others do not produce oil or gas in sufficient quantities to make them commercially profitable to complete and/or produce. Many risks are involved that experience, knowledge, scientific information and careful evaluation cannot avoid. There is no assurance that the drilling of additional wells in any projects or reworking any existing wells acquired and drilling any additional wells will result in oil or gas production or that production, if obtained, will be profitable for the Company. Furthermore, oil and gas wells sometimes experience production decline that is rapid and irregular. Initial production from a well, if any, after drilling or reworking does not accurately indicate any consistent level of production to be derived therefrom. The Company cannot predict the regulation and marketability of gas or oil discovered. The availability of a ready market for oil or gas produced from each project and the price obtained therefor will depend upon numerous factors, including the extent of domestic production and foreign imports of gas and/or oil, the proximity and capacity of pipelines, intrastate and interstate market demands, the extent and effect of federal regulations on the sale of oil and/or natural gas in interstate and intrastate commerce, and other government regulations affecting the production and transportation of oil and/or gas. In addition, certain daily allowable production constraints may change from time to time, the effect of which cannot be predicted by management. There is no assurance that the Company will be able to market any oil or gas found by it at favorable prices, if at all. The Company may experience delays in distributions of income. Unavailability of or delay in connection with pipelines or other transportation systems, unavailability of or delay in obtaining necessary materials for completion of a well, delays in obtaining satisfactory contracts and connections for oil and/or gas wells, delays in obtaining division orders and other circumstances may delay the Company’s ability to make payments on its outstanding Loans, for significant periods after discovery of oil or gas, if any. The Company is subject to possible equipment shortages. Increased drilling activities have, from time to time, created shortages of certain equipment necessary in the drilling and/or completion of wells. Due to a shortage of such equipment and general inflationary trends, the prices at which equipment was available escalated during such periods.There is a possibility that further price escalations will increase the Company’s operating expenses. The oil and gas industry is highly competitive. There are numerous individuals, partnerships, and major oil companies with which the Company will be in competition. Competitors will likely have greater financial and technical resources than those available to the Company. Such an inferior competitive position could have a material adverse effect upon the productivity, marketability and profitability of the Company. Government regulations may adversely affect the Company’s business. The Partnership may be adversely affected by legislative, regulatory, administrative and enforcement action at the local, state and national levels in the areas, among others, of environmental controls, which could have a significant impact on the operations of the Company or could substantially increase the costs of operating a well.In addition to possible increasingly restrictive land use controls, such restrictions may relate to air and water quality standards, noise pollution and indirect environmental impacts. 9 Various federal, state and local laws and regulations governing the discharge of materials into the environment, or otherwise relating to the protection of the environment, health and safety, may affect the Company’s operations and costs.These laws and regulations sometimes require governmental authorization before conducting certain activities, limit or prohibit other activities because of protected areas or species, create the possibility of substantial liabilities for pollution related to each Project, and provide penalties for noncompliance.In particular, the Company’s drilling and production operations, its activities in connection with storage and transportation of crude oil, and its use of facilities for treating, processing or otherwise handling hydrocarbons and related exploration and production wastes are subject to stringent environmental regulation. As with the industry generally, compliance with existing and anticipated regulations may increase the Company’s overall cost of business. Environmental regulations have historically been subject to frequent change and, therefore, the Company cannot predict with certainty the future costs or other future impacts of environmental regulations on its future operations.A discharge of hydrocarbons or hazardous substances into the environment could subject the Company to substantial expense, including the cost to comply with applicable regulations that require a response to the discharge, such as containment or cleanup, claims by neighboring landowners or other third parties for personal injury, property damage or their response costs and penalties, assessed, or other claims sought, by regulatory agencies for response cost or for natural resource damages. The Company may be subject to substantial costs and liabilities related to environmental hazards. Natural hazards involved in the drilling of wells in locations such as that of the Company’s projects include destruction from tornadoes, or other storms, and the risk to persons and property interest therein. Other natural hazards include unusual or unexpected formations, pressures, blowouts and other unanticipated geological conditions. Substantial liability for environmental damage, bodily injury or damage to or loss of equipment can result from any of such hazards. The Company may be subject to liability for pollution and other similar damages or may lose portions of its properties due to hazards against which it cannot insure or for which insurance proves inadequate. Such liabilities to third parties could reduce the funds available for exploration and development or result in loss of Partnership property or even bankruptcy for the Partnership. Reliance on third party agreements and relationships is necessary for development of the Company's business. The Company will need strong third party relationships and partnerships in order to develop and grow its business.The Company will be substantially dependent on these strategic partners and third party relationships. The Company expects to incur additional expenses and may ultimately never be profitable. The Company is an early-stage company and has a limited history of its operations.The Company will need to continue generating revenue in order to maintain sustained profitability.Ultimately, in spite of the Company’s best or reasonable efforts, the Company may have difficulty in generating revenues or remaining profitable. The Company’s officers and directors beneficially own and will continue to own a majority of the Company’s common stock and, as a result, can exercise control over stockholder and corporate actions. The officers and directors of the Company currently beneficially own approximately 92% of the Company’s outstanding common stock and assuming sale of all the Shares, will still own 90% of the Company's then outstanding common stock upon closing of the offering.As such, they will be able to control most matters requiring approval by stockholders, including the election of directors and approval of significant corporate transactions.This concentration of ownership may also have the effect of delaying or preventing a change in control, which in turn could have a material adverse effect on the market price of the Company’s common stock or prevent stockholders from realizing a premium over the market price for their shares. Executive officers and directors of the Company will retain voting control after the offering, which will allow them to exert substantial influence over major corporate decisions. The Company anticipates that its executive officers and directors will, in the aggregate, beneficially own approximately 80% of its issued and outstanding capital stock following the completion of this offering, assuming the sale of all Shares hereby offered.Accord­ingly, the present shareholders, by virtue of their per­centage share ownership and certain procedures established by the certificate of incorporation and by-laws of the Company for the election of its directors, may effectively control the board of directors and the policies of the Company.As a result, these stockholders will retain substantial control over matters requiring approval by the Company’s stockholders, such as (without limitation) the election of directors and approval of significant corporate transactions.This concentration of ownership may also have the effect of delaying or preventing a change in control, which in turn could have a material adverse effect on the market price of the Company’s common stock or prevent stockholders from realizing a premium over the market price for their Shares. The Company does not have any independent directors. All of the directors of the Company are executive officers and/or employees of the Company.As such, the Company does not have any independent oversight or administration of its management and operations.The Company’s decision-making may suffer from the lack of an independent set of directors, since only officers and employees of the Company will make all-important decisions regarding the Company. 10 The Company depends on its management team to manage its business effectively. The Company's future success is dependent in large part upon its ability to understand and develop the business plan and to attract and retain highly skilled management, operational and executive personnel.In particular, due to the relatively early stage of the Company's business, its future success is highly dependent on its officers, to provide the necessary experience and background to execute the Company's business plan.The loss of any officer’s services could impede, particularly initially as the Company builds a record and reputation, its ability to develop its objectives, and as such would negatively impact the Company's possible overall development. There has been no prior public market for the Company’s securities and the lack of such a market may make resale of the stock difficult. No prior public market has existed for the Company’s securities and the Company cannot assure any investor that a market will develop subsequent to this offering. An investor must be fully aware of the long-term nature of an investment in the Company.The Company intends to work with market-makers for its securities that will apply for quotation of its common stock on the OTC Bulletin Board. However, the Company does not know if any such application will be made and whether it will be successful if made, how long such application will take, or, that if successful, that a market for the common stock will ever develop or continue on the OTC Bulletin Board.If for any reason the common stock is not listed on the OTC Bulletin Board or a public trading market does not otherwise develop, investors in the offering may have difficulty selling their common stock should they desire to do so.If the application for quotation on the OTC Bulletin Board is not successful, the Company may seek to have its securities quoted by the Pink OTC Markets, Inc., real-time quotation service for over-the-counter equities. Shares of common stock in the Company are subject to resale restrictions imposed by Rule 144 of the Securities and Exchange Commission. The shares of common stock held by current shareholders are “restricted securities” subject to the limitations of Rule 144 under the Securities Act.In general, securities can be sold pursuant to Rule 144 after being fully-paid and held for more than 12 months.Shares of the Company’s common stock are subject to Rule 144 resale restrictions, and accordingly, investors are subject to such resale limitations. Shareholders of the Company cannot rely upon Rule 144 to resell securities of the Company. Due to the Company’s previous status as a shell company, shareholders cannot rely upon Rule 144 for resales of the Company’s securities (pursuant to Rule 144(i)).As such, certain shares of common stock have no ability for resale or transfer until the Company meets the requirements of Rule 144(i)(2) of the Securities and Exchange Commission Rule 144 establishes specific criteria for determining whether a person is not engaged in a distribution of securities.Among other things, Rule 144 creates a safe harbor whereby a person satisfying the applicable conditions of the Rule 144 safe harbor is deemed not to be engaged in a distribution of the securities and therefore not an underwriter of the securities.If a purchaser of securities is unable to rely upon Rule 144 to sell securities (due to Rule 144(i)), then the securities must be registered or another exemption from registration must be found in order for the distribution of securities to be made.In the event that the securities are not registered or another exemption is not found, a purchaser of securities cannot sell or transfer the shares of common stock in the Company since the Company does not meet the requirements of Rule 144(i)(2). Pursuant to Rule 144(i), reliance upon Rule 144 is typically available for the resale of restricted or unrestricted securities that were initially issued by a reporting or non-reporting shell company (or an issuer that has been at any time previously a reporting or non-reporting shell company) only if the following conditions are met: · The issuer of the securities that was formerly a reporting or non-reporting shell company has ceased to be a shell company; · The issuer of the securities is subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934; · The issuer of the securities has filed all reports and material required to be filed under Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for such shorter period that the issuer was required to file such reports and materials), other than Form 8-K reports; and · At least one year has elapsed from the time that the issuer filed current Form 10 type information with the Commission reflecting its status as an entity that is not a shell company. The Company does not intend to pay dividends to its stockholders, so investors will not receive any return on investment in the Company prior to selling their interest in it. The Company does not project paying dividends but anticipates that it will retain future earnings for funding the Company’s growth and development.Therefore, investors should not expect the Company to pay dividends in the foreseeable future.As a result, investors will not receive any return on their investment prior to selling their Shares in the Company, if and when a market for such Shares develops.Furthermore, even if a market for the Company’s securities does develop, there is no guarantee that the market price for the shares would be equal to or more than the initial per share investment price paid by any investor.There is a possibility that the Shares could lose all or a significant portion of their value from the initial price paid in this offering. 11 The Company’s stock may be considered a penny stock and any investment in the Company’s stock will be considered a high-risk investment and subject to restrictions on marketability. If the Shares commence trading, the trading price of the Company's common stock may be below $5.00 per share.If the price of the common stock is below such level, trading in its common stock would be subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934, as amended.These rules require additional disclosure by broker-dealers in connection with any trades generally involving any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such rules require the delivery, before any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith, and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions).For these types of transactions, the broker-dealer must determine the suitability of the penny stock for the purchaser and receive the purchaser’s written consent to the transactions before sale.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in the Company’s common stock which could impact the liquidity of the Company’s common stock. The Company's election not to opt out of JOBS Act extended accounting transition period may not make its financial statements easily comparable to other companies. Pursuant to the JOBS Act of 2012, as an emerging growth company the Company can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. The Company has elected not to opt out of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, the Company, as an emerging growth company, can adopt the standard for the private company. This may make comparison of the Company's financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. The recently enacted JOBS Act will also allow the Company to postpone the date by which it must comply with certain laws and regulations intended to protect investors and to reduce the amount of information provided in reports filed with the SEC. The recently enacted JOBS Act is intended to reduce the regulatory burden on “emerging growth companies. The Company meets the definition of an emerging growth company and so long as it qualifies as an “emerging growth company,” it will, among other things: -be exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that its independent registered public accounting firm provide an attestation report on the effectiveness of its internal control over financial reporting; -be exempt from the “say on pay” provisions (requiring a non-binding shareholder vote to approve compensation of certain executive officers) and the “say on golden parachute” provisions (requiring a non-binding shareholder vote to approve golden parachute arrangements for certain executive officers in connection with mergers and certain other business combinations) of the Dodd-Frank Act and certain disclosure requirements of the Dodd- Frank Act relating to compensation of its chief executive officer; -be permitted to omit the detailed compensation discussion and analysis from proxy statements and reports filed under the Securities Exchange Act of 1934 and instead provide a reduced level of disclosure concerning executive compensation; and -be exempt from any rules that may be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor’s report on the financial statements. Although the Company is still evaluating the JOBS Act, it currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an “emerging growth company”.The Company has elected not to opt out of the extension of time to comply with new or revised financial accounting standards available under Section 102(b) of the JOBS Act. Among other things, this means that the Company's independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of the Company's internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, the Company may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers that would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate the Company. As a result, investor confidence in the Company and the market price of its common stock may be adversely affected. 12 No formal market survey has been conducted. No independent marketing survey has been performed to determine the potential demand for the Company’s services over the longer term.The Company has conducted no marketing studies regarding whether its business would continue to be marketable.No assurances can be given that upon marketing, sufficient customer markets and business segments can be developed to sustain the Company's operations on a continued basis. The Company has authorized the issuance of preferred stock with certain preferences. The board of directors of the Company is authorized to issue up to 20,000,000 shares of $0.0001 par value preferred stock. The board of directors has the power to establish the dividend rates, liquidation preferences, and voting rights of any series of preferred stock, and these rights may be superior to the rights of holders of shares of common stock.The board of direc­tors may also establish redemption and conversion terms and privileges with respect to any shares of preferred stock.Any such preferences may operate to the detri­ment of the rights of the holders of the Shares, and further, could be used by the board of directors as a device to prevent a change in control of the Company. To date, the board of directors has designated a series of 2,000,000 of these shares with specific rights and preferences.While only 2,000,000 preferred shares have been designated to date as a series by the board of directors of the Company, further preferred shares or preferences may be issued at any later time, subject to the sole discretion of the board of directors. The Company does not maintain certain insurance, including errors and omissions and indemnification insurance. The Company has limited capital and, therefore, does not currently have a policy of insurance against liabilities arising out of the negligence of its officers and directors and/or deficiencies in any of its business operations.Even assuming that the Company obtained insurance, there is no assurance that such insurance coverage would be adequate to satisfy any potential claims made against the Company, its officers and directors, or its business operations.Any such liability which might arise could be substantial and may exceed the assets of the Company.The certificate of incorporation and by-laws of the Company provide for indemnification of officers and directors to the fullest extent permitted under Delaware law.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons, it is the opinion of the Securities and Exchange Commission that such indemnification is against public policy, as expressed in the Act, and is therefore, unenforceable. Intellectual property and/or trade secret protection may be inadequate. The Company has not applied for any intellectual property or trade secret protec­tion on any aspects of its business.The Company has no current plans on attempting to obtain patents, copyright, trademarks and/or service marks on any of its solutions and services.There can be no assurance that the Company can obtain effective protection against unauthorized duplication or the introduction of substantially similar solutions and services. The offering price of the Shares has been arbitrarily determined by the Company and such offering should not be used by an investor as an indicator of the fair market value of the Shares. Currently there is no public market for the Company’s common stock. The offering price for the Shares has been arbitrarily determined by the Company and does not necessarily bear any direct relationship to the assets, operations, book or other established criteria of value of the Company. Thus an investor should be aware that the offering price does not reflect the fair market price of the Shares. The Company may complete a primary public offering (or private placement) for Shares in parallel with or immediately following this offering. The Company may conduct a primary public offering (or private placement) for Shares to raise proceeds for the Company.Such an offering may be conducted in parallel with or immediately following this offering.Sales of additional Shares will dilute the percentage ownership of shareholders in the Company. 13 Forward-Looking Statements This prospectus contains, in addition to historical information, certain information, assumptions and discussions that may constitute forward-looking statements. Such statements are subject to certain risks and uncertainties which could cause actual results to differ materially than those projected or anticipated. Actual results could differ materially from those projected in the forward-looking statements. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, the Company cannot assure an investor that the forward-looking statements set out in this prospectus will prove to be accurate. The Company’s businesses can be affected by, without limitation, such things as natural disasters, economic trends, international strife or upheavals, consumer demand patterns, labor relations, existing and new competition, consolidation, and growth patterns within the industries in which the Company competes and any deterioration in the economy may individually or in combination impact future results. DETERMINATION OF OFFERING PRICE There is no public market for the Company’s common stock and the price at which the Shares are being offered has been arbitrarily determined by the Company.This price does not necessarily bear any direct relationship to the assets, operations, book or other established criteria of value of the Company but represents solely the arbitrary opinion of management of the Company. DIVIDEND POLICY The Company does not anticipate that it will declare dividends in the foreseeable future but rather intends to use any future earnings for the development of its business. SELLING SHAREHOLDER SALES This prospectus relates to the sale of 1,990,000 outstanding shares of the Company’s common stock by the holders of those shares.The selling shareholders, who are deemed to be statutory underwriters, will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale. Usual and customary or specifically negotiated brokerage fees or commissions may be paid by the selling shareholders in connection with sales of the common stock. The selling shareholders may from time to time offer their shares through underwriters, brokers-dealers, agents or other intermediaries. The distribution of the common stock by the selling shareholders may be effected in one or more transactions that may take place through customary brokerage channels, in privately negotiated sales; by a combination of these methods; or by other means. The Company will not receive any portion or percentage of any of the proceeds from the sale of the Selling Shareholders’ Shares. PLAN OF DISTRIBUTION The Company and the selling shareholders are seeking an underwriter, broker-dealer or selling agent to sell the Shares. Neither the Company nor the selling shareholders have entered into any arrangements with any underwriter, broker-dealer or selling agent as of the date of this prospectus.At the time of this prospectus, neither the Company nor the selling shareholders has located a broker-dealer or selling agent to sell the Shares. If, and when, a suitable broker-dealer, underwriter or selling agent is located, the Company would plan to disclose the same in this prospectus through an amendment to its Form S-1 registration statement to include such information herein. The Company intends to maintain the currency and accuracy of this prospectus and to permit offers and sales of the Shares for a period of up to two (2) years, unless earlier completely sold, pursuant to Rule 415 of the General Rules and Regulations of the Securities and Exchange Commission. The offering will terminate 24 months following the date of the initial effectiveness of the registration statement to which this prospectus relates, unless earlier closed. Resales of the Securities under State Securities Laws The National Securities Market Improvement Act of 1996 ("NSMIA") limits the authority of states to impose restrictions upon resales of securities made pursuant to Sections 4(1) and 4(3) of the Securities Act of companies which file reports under Sections 13 or 15(d) of the Securities Exchange Act.Resales of the Shares in the secondary market will be made pursuant to Section 4(1) of the Securities Act (sales other than by an issuer, underwriter or broker).The resale of such Shares may be subject to the holding period and other requirements of Rule 144 of the General Rules and Regulations of the Securities and Exchange Commission. 14 Selling Shareholders The selling shareholders will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale.The distribution of the Selling Shareholder Shares may be effected in one or more transactions that may take place through customary brokerage channels, in privately-negotiated sales, by a combination of these methods or by other means.The selling shareholders may from time to time offer their shares through underwriters, brokers-dealers, agents or other intermediaries. Usual and customary or specifically negotiated brokerage fees or commissions may be paid by the selling shareholders in connection with sales of the Shares.The Company will not receive any portion or percentage of any of the proceeds from the sale of the Selling Shareholders' Shares. Of the 1,990,000 Selling Shareholder Shares included in the registration statement of which this prospectus is a part, 200,000 Selling Shareholder Shares are held by officers, affiliates or directors of the Company. DESCRIPTION OF SECURITIES Capitalization The Company is authorized to issue 100,000,000 shares of common stock, par value $0.0001, of which 21,290,000 shares are outstanding as of the date of the registration statement, of which this prospectus is a part.The Company is also authorized to issue 20,000,000 shares of preferred stock, par value $0.0001, of which no shares were outstanding as of the date of the registration statement, of which this prospectus is a part. The following statements relating to the capital stock set forth the material terms of the securities of the Company, however, reference is made to the more detailed provisions of, and such statements are qualified in their entirety by reference to, the certificate of incorporation and the by-laws, copies of which are filed as exhibits to this registration statement. Common Stock The Company is registering up to 1,990,000 shares of common stock for sale to the public by the holders thereof at a price of $0.10 per Share.The Company is not directly offering any Shares for sale. Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders. Holders of common stock do not have cumulative voting rights. Subject to preferences that may be applicable to any outstanding shares of preferred stock, the holders of common stock are entitled to share ratably in dividends, if any, as may be declared from time to time by the board of directors in its discretion from funds legally available therefor. Holders of common stock have no preemptive rights to purchase the Company’s common stock. There are no conversion or redemption rights or sinking fund provisions with respect to the common stock. The Company may issue additional shares of common stock which could dilute its current shareholder's share value. Preferred Stock Shares of preferred stock may be issued from time to time in one or more series as may be determined by the board of directors.The board of directors may fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof without any further vote or action by the stockholders of the Company, except that no holder of preferred stock shall have preemptive rights.Any shares of preferred stock so issued would typically have priority over the common stock with respect to dividend or liquidation rights. Any future issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of the Company without further action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. At present, the Company has no plans to issue any preferred stock or adopt any series, preferences or other classification of preferred stock.The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal. For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable the holder to block such a transaction, or facilitate a business combination by including voting rights that would provide a required percentage vote of the stockholders. In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of the holders of the common stock. 15 Although the Company’s board of directors is required to make any determination to issue such preferred stock based on its judgment as to the best interests of the stockholders of the Company, the board of directors could act in a manner that would discourage an acquisition attempt or other transaction that some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then market price of such stock. The board of directors does not at present intend to seek stockholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or otherwise. Admission to Quotation on the OTC Bulletin Board If the Company meets the qualifications, it intends to work with market-makers for its securities that will apply for quotation of its common stock on the OTC Bulletin Board. However, the Company does not know if any such application will be made and whether it will be successful if made, how long suchapplication will take, or, that if successful, that a market for the common stock will ever develop or continue on the OTC Bulletin Board. The OTC Bulletin Board differs from national and regional stock exchanges in that it (1) is not situated in a single location but operates through communication of bids, offers and confirmations between broker-dealers and (2) securities admitted to quotation are offered by one or more broker-dealers rather than the "specialist" common to stock exchanges.To qualify for quotation on the OTC Bulletin Board, an equity security must have one registered broker-dealer, known as the market maker, willing to list bid or sale quotations and to sponsor the company listing.In addition, the Company must make available adequate current public information as required by applicable rules and regulations. In certain cases the Company may elect to have its securities initially quoted in the Pink Sheets published by Pink OTC Markets Inc.In general there is greater liquidity for traded securities on the OTC Bulletin Board, and less through quotation on the Pink Sheets. It is not possible to predict where, if at all, the securities of the Company will be traded following the effectiveness of this registration statement. Transfer Agent It is anticipated that Globex Transfer, LLC of Deltona, Florida will act as transfer agent for the common stock of the Company. Penny Stock Regulation Penny stocks generally are equity securities with a price of less than $5.00 per share other than securities registered on national securities exchanges or listed on the Nasdaq Stock Market, provided that current price and volume information with respect to transactions in such securities are provided by the exchange or system. The penny stock rules impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a disclosure schedule prescribed by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. Because of these penny stock rules, broker-dealers may be restricted in their ability to sell the Company’s common stock. The foregoing required penny stock restrictions will not apply to the Company’s common stock if such stock reaches and maintains a market price of $5.00 per share or greater. Dividends The Company has not paid any dividends to date.The Company intends to employ all available funds for the growth and development of its business, and accordingly, does not intend to declare or pay any dividends to common stockholders in the foreseeable future.However, the board of directors may, at its discretion, vote to declare dividends to holders of the Series A preferred stock at a rate and at a time to be fixed by the board of directors. 16 THE BUSINESS Background The Company is a development stage company and has no operating history and is expected to experience losses in the near term.The Company’s independent auditors have issued a report raising substantial doubt about the Company’s ability to continue as a going concern. Summary The Company provides oil and gas investments in major oil finds in the United States. The Company will pursue oil and gas production opportunities, acquire land and mineral rights, conduct public involvement programs and oversee operations on its leases, including drilling and completion of the wells.The Company has partnered with professional oil and gas extraction companies in proven oil formations using the latest technology to promote successful exploration and exploitation of oil and gas. The Business: Oil and Gas Exploration, Drilling and Production The Oil Drilling and Gas Extraction industry has drilled away during the past five years. Firming global economic growth has been behind much of the recent gains as emerging economies ramp up demand and developing countries start gaining strength. Gains in global demand have flowed to strong increases in crude-oil prices. Furthermore, political tensions in the Middle East have led to sharp growth in crude-oil prices on the back of continued speculation that oil supply in large exporting countries may be threatened. The short-term rise in crude prices will feed into industry revenue growth as higher prices are realized for the industry’s output. As a result, revenue is estimated to grow 6.6% from 2010 to 2011. In the five years to 2011, industry revenue is expected to grow at an average of 3.1% per year to total $329.9 billion. Natural gas is a particular growth segment for the industry. Recent discoveries of immense natural-gas reserves in the Appalachian Basin have industry firms acquiring properties left and right to cash in on the gas rush. A growth in demand from electricity producers has underpinned much of the action because these producers have been switching to natural gas from other electricity generation methods at accelerating rates. Additionally, natural-gas prices have largely been spared from the rise in crude-oil prices over the past two years because of the stark increase in additional domestic supply. In turn, industry firms are acquiring natural-gas wells in the expectation that natural-gas prices will rise to meet demand from electricity generators and other downstream customers. Industry performance will gain ground during the next five years in response to rising oil and gas prices and higher levels of output. Increasing oil and gas prices are projected to occur on the back of sustained global economic growth as emerging economies grow rapidly and developing countries expand . Trends in Oil and Gas Exploration, Drilling and Production A window of opportunity has opened for the private investor in developing America’s remaining energy reserves. Twenty years ago, there was plenty of funding available for domestic energy projects and high quality projects were hard to find. Independent oil companies and the major oil companies were competing for leases. Today, however, the tables have turned. The major energy companies are currently spending most of their money offshore and overseas. They are selling their domestic production to the smaller independent oil companies and, with the exception of very large acreage blocks; they are allowing most of their domestic leases to expire. Usually, independent energy companies pick up acreage when the majors move out of an area, but those conditions no longer exist. Many small energy companies have either closed their doors or do not have sufficient cash to purchase the thousands of oil and gas productive leases and still operate the wells on their properties. Investors can presently find opportunities in the petroleum industry that were only dreamed of decades ago. With the major oil companies focusing on projects elsewhere, independent investors are able to acquire prime leases in the heart of America’s energy producing areas. The Market The Oil Drilling and Gas Extraction industry will continue to grow over the next five years. Along with the rising output of oil and natural gas, increasing oil prices will continue to drive the industry’s performance. Firming global growth will increase crude-oil prices as emerging economies continue to grow quickly and use oil and natural gas while they develop national outputs. New capacity is expected to come on stream in several oil-producing countries, including Saudi Arabia, helping to meet global demand during the period. Additionally, natural gas will still be a hot-bed for investment as significant reserves are pumped out of basins in Texas and the Appalachians and distributed to electricity generators across the United States. In light of these favorable conditions, industry revenue is forecast to increase at an average annual rate of 5.5% to reach $432.0 billion in the five years through 2016. 17 Global oil demand will increase as world economic growth continues to accelerate over the five years to 2016. Emerging economies will grow the quickest as these countries build out essential infrastructure and their citizens increase consumption. China, and to a lesser extent, India will continue to lead demand over the next five years. In turn, their robust growth will push oil prices upward. The Company’s Presence in the Market The Company entered the oil and gas industry in March 2013. At that time, the Company entered an agreement with Comanche Exploration Company, LLC (Comanche), an Oklahoma company, to acquire an undivided 50% interest in Comanche’s leaseholds in the Mississippian and Woodford formations located in Major County, Oklahoma. The Company will acquire its position in Comanche’s existing net leasehold free and clear of all liens and encumbrances, arising by through and under Comanche, but not otherwise and shall obtain a 77% net revenue interest in the leasehold acquire, which shall be proportionately reduced by the actual leasehold interest acquired.Currently Comanche owns or holds leases covering approximately 6,450.00 net mineral acres. Oklahoma is the nation's third-largest producer of natural gas, fifth-largest producer of crude oil, and has the second-greatest number of active drilling rigs, and ranks fifth in crude oil reserves. Competition The Company’s current joint venture has little competition from other producers based on supply and demand. This project is expected to continue for at least a 10-year period. It could be argued that the project’s competitors could be other shale plays and production fields in the U.S, however, within the Oklahoma Cleveland Sand Wells Market, there are no competitors. Governmental Regulations Regulations relating to the Company primarily concern the requirements of the U.S. Army Corps of Engineers, the Department of Natural Resources, and the State of Oklahoma, each of which have a separate approval and permit process which applies to operations that the Company conducts (or plans to conduct).The effect of regulations is that applications and permits may be required to conduct drilling.The additional step of approvals may have the result of causing or delay, changes or other restrictions in the ability of the Company to conduct its operations.At present, the Company’s management believes that it can meet the approval and permitting process to conduct the Company’s activities in all of its proposed plans of business operation, and the Company has budgeted for anticipated costs for this compliance process. Leaseholds The Company has an agreement with Comanche Exploration Company LLC in which it obtained a percentage right to a land leasehold and the right and obligation to participate in oil drilling and mineral exploitation on that and other land. On December 6, 2013, the Company agreed to pay to Comanche the sum of Seven Hundred Fifty and No/100 Dollars ($750.00) per net mineral acre for an undivided twenty-one percent (21%) interest in the Leases owned or held by Comanche. Comanche maintains leaseholds covering 6,450.00 net mineral acres in the Mississippian and Woodford formations located in Major County, Oklahoma. Strategic Partners The Company believes that strategic partnerships will be a major component of the Company’s operating strategy and path to success.The Company hopes to work with several strategic partners in important areas of its business and operations. The Company is currently engaged in a joint venture with Comanche. Comanche was founded in 1988 as a producing property acquisition company.With the addition of technical staff, Comanche began developing exploration prospects in 1990.Comanche and its subsidiaries have drilled more than 400 operated wells in Oklahoma, Kansas and Texas.In 2000, Comanche formed Hawthorn Energy Partners, LLC, with a group of Texas partners.In 2002, Hawthorn became a wholly owned subsidiary of Comanche and serves as Comanche’s exploration and production arm on all operations conducted in Texas.Since 2000, Comanche and its subsidiaries drilled an average of twenty operated wells per year.In 2012, Comanche has an active drilling schedule encompassing multiple internal projects and joint ventures in Oklahoma, Kansas, Texas, and North Dakota. Comanche now manages ongoing field operations in three states and encompassing over 250 oil and gas wells. 18 Marketing and Sales The Company has conducted limited advertising and marketing to date as the primary focus of the Company since inception has been to concentrate on beginning its construction and development efforts.The Company has, however, given substantial attention to constructing the marketing strategy and plans that it will use once its project enters the marketplace. The Oklahoma Cleveland Sand Wells Market dictates the marketing of the natural gas and crude oil produced by the Company’s joint venture with Comanche. The project is under contract with Plains Crude to sell all of the crude production. There is little competition for the sale of oil and gas production; on the contrary, the competition is to buy the production. Therefore, the Company’s marketing strategy for its oil production is to fill the storage capacity as fast as possible and contact the client’s logistics department to pick up the oil. It is expected that due to the quality of the “sweet oil” produced by the project and the fields’ proximity to Cushing Oklahoma, a major hub in oil supply connecting the Gulf Coast suppliers with northern consumers. Revenues and Losses The Company has to date posted revenues of $87,129 from operations based on its oil and gas sales. The Company has posted net losses since its inception.The Company posted net losses of $342,000 during the partial year of April 23, 2012 (inception) to December 31, 2012, net losses of $618,695 in the year ending December 31, 2013, and net losses of $188,054 in the six months ending June 30, 2014. Equipment Financing The Company has no existing equipment financing arrangements. THE COMPANY Change of Control The Company was incorporated in the State of Delaware in April 2012, and was formerly known as Gumtree Acquisition Corporation.In September 2012, the Company implemented a change of control by issuing shares to new shareholders, redeeming shares of existing shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors.In connection with the change of control, the Company changed its name from Gumtree Acquisition Corporation to Access US Oil & Gas, Inc. Relationship with Tiber Creek Corporation In April 2012, the Company entered into an engagement agreement with Tiber Creek Corporation, a Delaware corporation (“Tiber Creek”), whereby Tiber Creek would provide assistance to the Company in effecting transactions for the Company to combine with a public reporting company, including: transferring control of such reporting company to the Company; preparing the business combination agreement; effecting the business combination; causing the preparation and filing of forms, including a registration statement, with the Securities and Exchange Commission; assist in listing its securities on a trading exchange; and assist in establishing and maintaining relationships with market makers and broker-dealers. Under the agreement, Tiber Creek is entitled to receive cash fees from the Company. In addition, the Company’s then-current shareholders, Tiber Creek and MB Americus, LLC, a California limited liability company (“MB Americus”), were permitted to retain the aggregate total of 500,000 shares.The engagement agreement also provides that the shares held by Tiber Creek and MB Americus shall be included in the registration statement (i.e. this registration statement) to be filed by the Company.The engagement agreement further provides that the Company will not at any time take or allow any action (whether by reverse stock split or otherwise) which would have the effect of reducing the absolute number of Shares held by Tiber Creek and MB Americus. In general, Tiber Creek holds interests in inactive Delaware corporations which may be used by issuers (such as the Company) to reincorporate their business in the State of Delaware and capitalize the issuer at a level and in a manner (i.e. the number of authorized shares and rights and preferences of shareholders) that is appropriate for a public company. Otherwise, these corporations, such as Gumtree Acquisition, are inactive, and Tiber Creek does not conduct any business in such corporations. James Cassidy and James McKillop (who is the sole owner of MB Americus, an affiliate of Tiber Creek) serve only as interim officers and directors of these corporations (such as Gumtree Acquisition) until such time as the changes of control in such corporations are effectuated to the ultimate registering issuers.As the role of Tiber Creek is essentially limited to preparing the corporate structure and organizing the Company for becoming a public company, the roles of Mr. Cassidy and Mr. McKillop are generally limited to facilitating such change of control and securities registration transactions. 19 Promissory Notes The Company has promissory notes outstanding in the following amounts: On October 5, 2012, the Company entered into a promissory note agreement for borrowing $200,000 from an individual. The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issue.The Company received $150,000 and $50,000 on October 5, 2012 and February 22, 2013 respectively. In connection with this note payable, the Company issued 400,000 shares of common stock to the individual on October 5, 2012 as an inducement to make the loan. On October 8, 2012, the Company borrowed $75,000 from an individual pursuant to a promissory note agreement.The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issued.In connection with this note payable, the Company issued 300,000 shares of common stock to the individual on October 8, 2012 as an inducement to make the loan. On December 1, 2012, the Company entered into a promissory note agreement with Access the USA (“AUSA”), a related party entity through common ownership.Under the terms of the agreement, any borrowings are due on demand and accrue interest at 5% per annum starting on January 1, 2013.As of June 30, 2014, AUSA had advanced the Company an aggregate total of $865,000 to fund the project with Comanche. On June 21, 2013, the Company borrowed $1,500,000 and entered into a promissory note agreement with Orion Oil and Gas I LP (“Orion I”), a related party entity through common ownership. Under the terms of the agreement, $1,500,000 is due on demand and accrues interest at 5% per annum starting on June 21, 2013. On October 14, 2013, the Company borrowed $75,000 from an individual pursuant to a promissory note agreement.The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issued. On September 3, 2013, the Company borrowed $500,000 and entered into a promissory note agreement with Orion Oil and Gas I LP (“Orion I”), a related party entity through common ownership. Under the terms of the agreement, $500,000 is due on demand and accrues interest at 5% per annum starting on September 3, 2013. On December 13, 2013, the Company borrowed $1,000,000 and entered into a promissory note agreement with Orion Oil and Gas I LP (“Orion I”), a related party entity through common ownership. Under the terms of the agreement, $1,000,000 is due on demand and accrues interest at 5% per annum starting on December 13, 2013. On December 31, 2013, the Company borrowed $1,000,000 and entered into a promissory note agreement with Orion Oil and Gas I LP (“Orion I”), a related party entity through common ownership. Under the terms of the agreement, $1,000,000 is due on demand and accrues interest at 5% per annum starting on December 31, 2013. Intellectual Property At present, the Company does not possess any intellectual property protection.The Company may decide in the future to pursue efforts to protect its intellectual property, trade secrets and proprietary methods and processes. Research and Development The Company has not to date undertaken, and does not currently plan to undertake, any material research and development activities. Employees and Organization The Company presently has no employees. Property The Company has no properties and at this time has no agreements to acquire any properties. The Company currently uses offices space at Access the USA, Washington Regional Center, 673 Woodland Square Loop SE, Ste. 320, Lacey, WA 98503. 20 Subsidiaries The Company has no subsidiaries. Jumpstart Our Business Startups Act In April, 2012, the Jumpstart Our Business Startups Act ("JOBS Act") was enacted into law. The JOBS Act provides, among other things: Exemptions for emerging growth companies from certain financial disclosure and governance requirements for up to five years and provides a new form of financing to small companies; Amendments to certain provisions of the federal securities laws to simplify the sale of securities and increase the threshold number of record holders required to trigger the reporting requirements of the Securities Exchange Act of 1934; Relaxation of the general solicitation and general advertising prohibition for Rule 506 offerings; Adoption of a new exemption for public offerings of securities in amounts not exceeding $50 million; and Exemption from registration by a non-reporting company of offers and sales of securities of up to $1,000,000 that comply with rules to be adopted by the SEC pursuant to Section 4(6) of the Securities Act and exemption of such sales from state law registration, documentation or offering requirements. In general, under the JOBS Act a company is an emerging growth company if its initial public offering ("IPO") of common equity securities was effected after December 8, 2011 and the company had less than $1 billion of total annual gross revenues during its last completed fiscal year. A company will no longer qualify as an emerging growth company after the earliest of (i) the completion of the fiscal year in which the company has total annual gross revenues of $1 billion or more, (ii) the completion of the fiscal year of the fifth anniversary of the company's IPO; (iii) the company's issuance of more than $1 billion in nonconvertible debt in the prior three-year period, or (iv) the company becoming a "larger accelerated filer" as defined under the Securities Exchange Act of 1934. The JOBS Act provides additional new guidelines and exemptions for non-reporting companies and for non-public offerings. Those exemptions that impact the Company are discussed below. Financial Disclosure. The financial disclosure in a registration statement filed by an emerging growth company pursuant to the Securities Act of 1933 will differ from registration statements filed by other companies as follows: (i) audited financial statements required for only two fiscal years; (ii) selected financial data required for only the fiscal years that were audited; (iii) executive compensation only needs to be presented in the limited format now required for smaller reporting companies. (A smaller reporting company is one with a public float of less than $75 million as of the last day of its most recently completed second fiscal quarter) However, the requirements for financial disclosure provided by Regulation S-K promulgated by the Rules and Regulations of the SEC already provide certain of these exemptions for smaller reporting companies. The Company is a smaller reporting company. Currently a smaller reporting company is not required to file as part of its registration statement selected financial data and only needs audited financial statements for its two most current fiscal years and no tabular disclosure of contractual obligations. The JOBS Act also exempts the Company's independent registered public accounting firm from complying with any rules adopted by the Public Company Accounting Oversight Board ("PCAOB") after the date of the JOBS Act's enactment, except as otherwise required by SEC rule. The JOBS Act also exempts an emerging growth company from any requirement adopted by the PCAOB for mandatory rotation of the Company's accounting firm or for a supplemental auditor report about the audit. 21 Internal Control Attestation. The JOBS Act also provides an exemption from the requirement of the Company's independent registered public accounting firm to file a report on the Company's internal control over financial reporting, although management of the Company is still required to file its report on the adequacy of the Company's internal control over financial reporting. Section 102(a) of the JOBS Act exempts emerging growth companies from the requirements in §14A(e) of the Securities Exchange Act of 1934 for companies with a class of securities registered under the 1934 Act to hold shareholder votes for executive compensation and golden parachutes. Other Items of the JOBS Act. The JOBS Act also provides that an emerging growth company can communicate with potential investors that are qualified institutional buyers or institutions that are accredited to determine interest in a contemplated offering either prior to or after the date of filing the respective registration statement. The Act also permits research reports by a broker or dealer about an emerging growth company regardless if such report provides sufficient information for an investment decision. In addition the JOBS Act precludes the SEC and FINRA from adopting certain restrictive rules or regulations regarding brokers, dealers and potential investors, communications with management and distribution of a research reports on the emerging growth company IPO. Section 106 of the JOBS Act permits emerging growth companies to submit 1933 Act registration statements on a confidential basis provided that the registration statement and all amendments are publicly filed at least 21 days before the issuer conducts any road show. This is intended to allow the emerging growth company to explore the IPO option without disclosing to the market the fact that it is seeking to go public or disclosing the information contained in its registration statement until the company is ready to conduct a roadshow. Election to Opt Out of Transition Period. Section 102(b)(1) of the JOBS Act exempts emerging growth companies from being required to comply with new or revised financial accounting standards until private companies (that is, those that have not had a 1933 Act registration statement declared effective or do not have a class of securities registered under the 1934 Act) are required to comply with the new or revised financial accounting standard. The JOBS Act provides a company can elect to opt out of the extended transition period and comply with the requirements that apply to non-emerging growth companies but any such an election to opt out is irrevocable. The Company has elected not to opt out of the transition period. Reports to Security Holders The Company has filed a registration statement on Form S-1, under the Securities Act of 1933, with the Securities and Exchange Commission with respect to the shares of its common stock. This prospectus is filed as a part of that registration statement, but does not contain all of the information contained in the registration statement and exhibits.Statements made in the registration statement are summaries of the material terms of the referenced contracts, agreements or documents of the company. Reference is made to the Company’s registration statement and each exhibit attached to it for a more detailed description of matters involving the Company. A potential investor may inspect the registration statement, exhibits and schedules filed with the Securities and Exchange Commission, along with any other filings of the Company, as described below. In August 2012, the Company (as Gumtree Acquisition Corporation) filed a Form 10-12G general registration of securities pursuant to the Securities Exchange Act of 1934 and is a reporting company pursuant such Act and files with the Securities and Exchange Commission quarterly and annual reports and management shareholding information. The Company intends to deliver a copy of its annual report to its security holders, and will voluntarily send a copy of the annual report, including audited financial statements, to any registered shareholder who requests the same. The Company's documents filed with the Securities and Exchange Commission may be inspected at the Commission's principal office in Washington, D.C. Copies of all or any part of the registration statement may be obtained from the Public Reference Section of the Securities and Exchange Commission, treet N.E., Washington, D.C. 20549. Call the Commission at 1-800-SEC-0330 for further information on the operation of the public reference rooms.The Securities and Exchange Commission also maintains a web site at http://www.sec.gov that contains reports, proxy statements and information regarding registrants that file electronically with the Commission. All of the Company’s filings may be located under the CIK number 0001550956. PLAN OF OPERATION Business Plan The basic business plan of the Company is to offer oil and gas investments in major oil finds in the United States. The Company will pursue the development, exploration and production of oil and gas in the United States. The Company searches for oil and gas production opportunities, acquires land and mineral rights, conducts public involvement programs and oversees operations on their leases, including drilling and completion of the wells.The Company has partnered with professional oil and gas extraction companies in proven oil formations using the latest technology to promote successful exploration. 22 Currently, the Company has an agreement (“Agreement”) with Comanche Exploration Company LLC (“Comanche”) in which it obtained a percentage right to a land leasehold and the right and obligation to participate in oil drilling and mineral exploitation on that and other land. The Company has made an initial deposit on the Agreement, and is actively raising debt financing to satisfy its additional capital obligations under the Agreement. It also plans to enter into more oil drilling and pumping agreements with Comanche as additional capital is raised. Potential Revenue The Company expects to earn potential revenue from the existing Agreement with Comanche. The Company prospects for new oil drilling and pumping agreements on an ongoing basis and also seeks additional revenue enhancement opportunities. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company was incorporated in the State of Delaware in April 2012. The Company’s independent auditors have expressed substantial doubt as to the ability of the Company to continue as a going concern.Unless the Company is able to generate sufficient cash flow from operations and/or obtain additional financing, there is a substantial doubt as to the ability of the company to continue as a going concern. Revenues and Losses Since its inception, the Company focused its efforts on conducting market research and development, and devoted little attention or resources to sales and marketing or generating near-term revenues and profits.As of June 30, 2014 the Company had generated revenue of $87,129. The Company incurred operating losses since inception and had negative cash flows from operations.It also had an accumulated deficit of $1,124,186 as of June 30, 2014.Operating expensesprimarily represented expenses associated with obtaining agreements with Comanche Exploration Company, LLC (“Comanche”) for future oil exploration activities, as well as consulting and legal fees in order to comply with regulatory requirements. Equipment Financing The Company has no existing equipment financing arrangements. Potential Revenue The Company expects to earn potential revenue from the existing Agreement with Comanche. The Company prospects for new oil and drilling and pumping agreements on an ongoing basis and also seeks additional revenue enhancement opportunities. Alternative Financial Planning The Company has no alternative financial plans at the moment.If the Company is not able to successfully raise monies as needed through a private placement or other securities offering (including, but not limited to, a primary public offering of securities), the Company’s ability to expand its business plan or strategy over the next two years will be jeopardized. Critical Accounting Policies The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires making estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.The estimates are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis of making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 23 Pursuant to the JOBS Act of 2012, as an emerging growth company the Company can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. The Company has elected not to opt out of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, the Company, as an emerging growth company, can adopt the standard for the private company. This may make comparison of the Company's financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. Although the Company is still evaluating the JOBS Act, it currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an “emerging growth company”.The Company has elected not to opt out of the extension of time to comply with new or revised financial accounting standards available under Section 102(b) of the JOBS Act. Among other things, this means that the Company's independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of the Company's internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, the Company may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers that would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate the Company. As a result, investor confidence in the Company and the market price of its common stock may be adversely affected. Development Stage and Capital Resources Since its inception, the Company has devoted substantially all of its efforts to business planning, research and development, recruiting management and staff and raising capital. Accordingly, the Company is considered to be in the development stage. The Company has generated limited revenues from its operations, and there is no assurance of future revenues. As of June 30, 2014, the Company had cash available of $16,677. The Company’s proposed activities will necessitate significant uses of capital beyond 2014.The Company anticipates that $30 million alone could be required to initially launch its business plan, with potentially over $100 million of funding needed to fully implement its business plans and proposed operations.In the near term, until the Company raises additional financing, the Company does not plan to incur any material expenses or costs. There is no assurance that the Company’s activities will generate sufficient revenues to sustain its operations without additional capital, or if additional capital is needed, that such funds, if available, will be obtainable on terms satisfactory to the Company.Accordingly, given the Company’s limited cash and cash equivalents on hand, the Company will be unable to implement its business plans and proposed operations unless it obtains additional financing or otherwise is able to generate revenues and profits.The Company may raise additional capital through sales of debt or equity, obtain loan financing or develop and consummate other alternative financial plans. Discussion ofSix Months ended June 30, 2014 The Company generated revenues of $87,129 during the six-month period ended June 30, 2014, as compared to no revenues for the six-month period ended June 30, 2013. During the six-month period ended June 30, 2014, the Company posted a net loss of $188,054, as compared to a net loss of $366,461 for the six-month period ended June 30, 2013. For the six-month period ended June 30, 2014, the Company generated cash of approximately $16,677. The Company has no continuous methods of generating cash. The Company did not incur any capital expenditures during the three month period ended June 30, 2014. The Company does not anticipate that it will generate revenue sufficient to cover its planned operating expenses, and the Company must obtain additional financing in order to develop and implement its business plan and proposed operations.If the Company is not successful in generating sufficient revenues and/or obtaining additional funding to develop its business plan and proposed operations, this could have a material adverse effect on its business, results of operations liquidity and financial condition. Discussion of Year ended December 31, 2013 The Company did not generate revenues during the year ended December 31, 2013. 24 During the year ended December 31, 2013, the Company posted a net loss of $618,695. For the year ended December 31, 2013, the Company generated cash of approximately $1,001,097. The Company has no continuous methods of generating cash. The Company did not incur any capital expenditures during the year ended December 31, 2013. The Company does not anticipate that it will generate revenue sufficient to cover its planned operating expenses, and the Company must obtain additional financing in order to develop and implement its business plan and proposed operations.If the Company is not successful in generating sufficient revenues and/or obtaining additional funding to develop its business plan and proposed operations, this could have a material adverse effect on its business, results of operations liquidity and financial condition. Discussion of Year ended December 31, 2012 The Company did not generate revenues during the period from April 23, 2012 (inception) through December 31, 2012. During the period from April 23, 2012 (inception) through December 31, 2012, the Company posted a net loss of $342,000. For the period from April 23, 2012 (inception) through December 31, 2012, the Company generated cash of approximately $1,769. The Company has no continuous methods of generating cash. The Company did not incur any capital expenditures during the period from April 23, 2012 (inception) through December 31, 2012. The Company does not anticipate that it will generate revenue sufficient to cover its planned operating expenses, and the Company must obtain additional financial in order to develop and implement its business plan and proposed operations.If the Company is not successful in generating sufficient revenues and/or obtaining additional funding to develop its business plan and proposed operations, this could have a material adverse effect on its business, results of operations liquidity and financial condition. MANAGEMENT The following table sets forth information regarding the members of the Company’s board of directors and its officers: Name Age Position Year Commenced Michael Mattox 55 President and Director Charles A. McSwain 66 Secretary, Treasurer and Director Michael Mattox Michael Mattox serves as an officer and director of the Company. Mr. Mattox, MBA, received his Bachelor of Arts in International Business from Evergreen State College and his Masters of Business Administration from City University. Mr. Mattox is the founding Principal of Access the USA (AUSA) and Washington Regional Center which offers foreign investment, creates jobs and provides opportunities for foreigners to obtain U.S. green cards. Mr. Mattox has brought innovative investments to the world market and attracted more than $200 million within the past year.AUSA was awarded the 2012 Globe Award from the World Trade Center Tacoma for Service Provider of the Year.Mr. Mattox studied Chinese at the Defense Language Institute and has been an Adjunct Professor of Marketing for St. Martins University at the Shanghai Maritime University in Shanghai, China. Charles A. McSwain Charles A. McSwain is a founder and the Director for the company. Mr. McSwain, CPA, CVA, received his Bachelor of Arts in Accounting from the University of Washington and his Masters of Taxation from Golden Gate University. He has more than 30 years experience in public accounting including expertise in a variety of industries to include consulting in all phases of taxation, accounting and business valuation. Mr. McSwain served as the CFO for a large Ophthalmology Surgical practice from 1992 to 1995 and was instrumental in growing the practice from $15 million to $50 million in a relatively short period of time. Since 1995 he was the Founder and Managing partner of McSwain and Company, P.S. Mr. McSwain is the founder and a principal of Paymaster Payroll, a vendor to McSwain & Company. Mr. McSwain is the founder of McSwain Financial Services, LLC which is an asset management firm and has grown this business to $50 million in assets since its formation in 2005. 25 Director Independence Pursuant to Rule 4200 of The NASDAQ Stock Market one of the definitions of an independent director is a person other than an executive officer or employee of a company.The Company's board of directors has reviewed the materiality of any relationship that each of the directors has with the Company, either directly or indirectly.Based on this review, the board has determined that there are no independent directors. Committees and Terms The Board of Directors (the “Board”) has not established any committees. Legal Proceedings There are currently no pending, threatened or actual legal proceedings in which the Company or any subsidiary is a party. EXECUTIVE COMPENSATION Remuneration of Officers: Summary Compensation Table Description of Compensation Table Aggregate All Annual Annual Annual Accrued Comp- Other Comp- Earned Payments Salary Since Stock and ensation Comp- ensation Name/Position Year Salary Made Inception Bonus Options Plans ensation Total Michael Mattox $
